Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
Status of Claims
Claims 1, 3-6, and 9-10 are under examination. 
Response to Arguments
Applicant's arguments, see Remarks/Arguments dated 11/12/2020, have been fully considered but they are moot because they are directed towards limitations newly added into the claims, which are therefore addressed herein.
Claim Objections
Claim 1 objected to because of the following informalities:  in line 12, “reaction” should be “reactor.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3–6, and 9–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites, in lines 17 and 20 and 21, “light water reactor fuel assemblies.” However, the preamble of the claim recites “light water reactor fuel assemblies each comprising...”.  It does not make sense for the LWR fuel assemblies introduced in the preamble to be comprised of themselves.  	A core is comprised of fuel assemblies. Each fuel assembly is comprised of fuel rods. Each fuel rod is comprised of fuel pellets. Figure 1 shows a reactor core 40 comprised of fuel assemblies 30. Figure 2 shows a single assembly 30 comprised of fuel rods 10 and 20. Figure 3 shows a single fuel rod 10 comprised of fuel pellets 11.  	Similarly, the claim recites “an initial value of uranium enrichment of the light water reactor fuel assemblies” It is unclear if this refers to an enrichment of a single assembly or an average enrichment across all assemblies, or something else. Based on ¶ 41 of the Specification, examiner believes the enrichment described at the end of the claim may actually refer to average enrichment. 
Please note that many of the dependent claims further describe the fuel assemblies, the core (claim 6) and the rods. If claim 1 is amended substantially, please review all dependent claims for consistency. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons.
Based on the examiner’s best understanding of the subject matter of claim 1, the examiner is interpreting claim 1 as follows:
A reactor core configured for a light water reactor (LWR), comprising:
a plurality of fuel assemblies, wherein each fuel assembly comprises: 	a plurality of LWR fuel rods comprising uranium enriched to a first value; 	a plurality of burnable poison-containing fuel rods comprising uranium  		enriched to a second value, wherein the first value is greater than  		the second value;  	the LWR fuel rods extend longitudinally and are arranged parallel to each 	 	other;  	the burnable poison-containing fuel rods extend longitudinally and are  	 	arranged in a lattice pattern together with the LWR fuel rods; the plurality of fuel assemblies are arranged parallel to each other and in a lattice 	pattern; and whereinthe plurality of fuel assemblies have an initial average uranium enrichment value that results in a positive excess reactivity at the end of an operation cycle. 	
Examiner asks that Applicant review the above interpretation of claim 1 and determine whether or not it is correct. If Applicant adopts the above claim 1, please amend the dependent claims accordingly. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanbe (US 2011/0080987) in view of Soneda (US 5,192,496).
Please see the end of the above 112(b) section for how the examiner is interpreting claim 1. This interpretation is used for prior art mapping below.

Further regarding interpretation of the final clause of claim 1: The claim language of setting an initial enrichment value “such that” an excess reactivity at the end of an operation cycle is a certain value is considered to be intended/desired-result type language that is therefore interpreted in accordance with MPEP 2111.04. Specifically, the clause recites that a particular feature (initial uranium enrichment value) produces the desired result of excess reactivity greater than a positive value. Therefore, the desired result itself is not given its own patentable weight, but is interpreted as a result that may follow naturally from the feature of a particular initial value of uranium enrichment. Based on ¶¶ 52 and 54 of the Specification US2018/0090233, this initial value is 5%. In an alternative embodiment described in ¶ 90 and Figure 14, this initial value may also be 4.8%.

Regarding claim 1, Watanbe teaches a reactor core configured for a light water reactor (LWR), comprising:
a plurality of fuel assemblies, wherein each fuel assembly (10, Fig. 1) comprises: 	a plurality of LWR fuel rods (17, 18) comprising uranium enriched to a first value  	(7 and 8 percent, respectively, ¶ 47); 	a plurality of burnable poison-containing fuel rods (19) comprising uranium  		enriched to a second value (6 percent, ¶ 46), wherein the first value is  (7/8 > 6);  	the LWR fuel rods extend longitudinally and are arranged parallel to each 	 	other (¶ 44 and as shown in Fig. 1);  	the burnable poison-containing fuel rods extend longitudinally and are  	 	arranged in a lattice pattern together with the LWR fuel rods (¶ 44 and as  		shown in Fig. 1); the plurality of fuel assemblies are arranged parallel to each other and in a lattice 	pattern (Fig. 1 teaches a boiling water reactor, in which the fuel assemblies are  	arranged parallel and in a lattice pattern, as is well-known in the art; Figure 1 also  	shows a single fuel assembly 10, but it is understood that at least 3 more  	fuel assemblies 10 are arranged in the other three spots above, to the left of, and  	diagonally from the pictured one); and whereinthe plurality of fuel assemblies have an initial average uranium enrichment value (e.g.,  	6.2 percent, ¶ 42). 

Watanbe does not explicitly teach that the initial average uranium enrichment value of the fuel assemblies results in a positive excess reactivity at the end of an operation cycle; in other words, Watanbe does not explicitly teach using an initial value of 5% enrichment1.
However, it was already known in the art at the time the application was made to set the initial enrichment value of the fuel assemblies to being 5%, as evidenced by Soneda. 
Soneda is in the same art area of optimizing nuclear reactor fuel assemblies (abstract) and teaches setting an initial uranium enrichment for the fuel assemblies to be 5%: “…the average enrichment of the fuel assembly to about 5% by weight,” col. 8, ll. 43-44. 
A purpose for this teaching, as is well-known by the ordinary skilled artisan in the nuclear reactor art area, is because the Nuclear Regulatory Commission (NRC) has mandated that all commercial operating U.S. nuclear power plants observe a fuel assembly uranium enrichment of no greater than 5 percent. See the attached document 10 CFR 50.68 “Criticality accident requirements,” which reads:
(7) The maximum nominal U-235 enrichment of the fresh fuel assemblies is limited to five (5.0) percent by weight. 

This is based on existential nuclear non-proliferation security concerns as well as criticality safety concerns. Any power-producing nuclear reactor in the United States must maintain an enrichment of equal to or below 5 percent. Conversely, it is also well-known in the art that the higher the enrichment, the better the fuel economy. This creates an obvious incentive to manufacture and utilize nuclear fuel assemblies that are as close as possible to the maximum of 5% without going over this mandated limit. Therefore, the ordinary skilled artisan is motivated to utilize the 5% enrichment value as suggested by Soneda within the reactor core of Watanbe in order to stay within legally mandated limits. . 
 Regarding claim 3, the above-described combination of Watanbe in view of Soneda teaches all the elements of the parent claim, including that the excess reactivity is a predetermined positive value, as described in the rejection for claim 1. 
This combination does not explicitly state a value of 0.3 %Δ k. 
It would have been obvious to the ordinary skilled artisan at the time the invention was made to have set this value tl 0.3 since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the excess reactivity of a reactor core is considered a result-effective variable because the skilled artisan is well-aware of how to increase (more fuel, less poison) and decrease (less fuel, more poison) it. The skilled artisan is further aware of the benefits and the consequences of having a reactivity that is too high or too low. Controlling the reactor reactivity is among the primary duties of the reactor operator in all operating nuclear plants. Said operator is motivated to optimize and control this variable extremely closely for the safety of all plant personnel and surrounding communities, as well as for the efficacy of the reactor itself. 
Moreover, it was already known in the art at the time the invention was made to have an excess reactivity at and end of cycle that was approximately 0.3, as evidenced in Figure 2 of US 3,252,867 (see the far right of the fuel/mass ratio line of 0.100)Accordingly, claim 3 is rejected as obvious over Watanbe in view of Soneda. 

Regarding claim 4, 
This claim recites “normal-type uranium fuel assemblies.” However, these assemblies are not positively recited and examiner believes they are not part of the actual invention. The Drawings do not show these assemblies. Based on the Specification, examiner believes that the “normal-type uranium fuel assemblies” are intended to be essentially prior art reference assemblies that are only recited passively as a comparison to the positively recited “light water reactor fuel assemblies.” For the purpose of examination, in accordance with ¶ 45 of the Specification US 2018/0090233, examiner will interpret “normal-type uranium fuel assemblies” to mean prior art reference fuel assemblies with a uranium enrichment of 3.8% and a burnable poison concentration of 4%. 
The above-described combination of Watanbe in view of Soneda teaches all the elements of the parent claim, and this combination additionally teaches wherein:  	the uranium enrichment of the light water reactor fuel assemblies (Watanbe, 6.2%, ¶ 42 or Soneda, 5%, col. 8, ll. 43-44) is set higher than uranium enrichment in normal-type uranium fuel assemblies (3.8%, Specification at ¶ 45), the normal-type uranium fuel assemblies comprise burnable poison-containing fuel rods (Specification at ¶ 45), and the uranium enrichment in the normal-type uranium fuel assemblies is set in such a way that excess reactivity at an end of each operation cycle comes to zero (Specification at ¶ 52). Accordingly, claim 4 is rejected as obvious over Watanbe in view of Soneda.
Regarding claim 6, the above-described combination of Watanbe in view of Soneda teaches all the elements of the parent claim, and Watanbe additionally teaches a light water reactor core comprising: the light water reactor fuel assemblies of claim 1; an3Application No. 15/715,936Reply to Office Action of August 12, 2020d control rods (40, Fig. 1) that are placed in an array of the light water reactor fuel assemblies. Accordingly, claim 6 is rejected as obvious over Watanbe in view of Soneda. 
Regarding claim 9, the above-described combination of Watanbe in view of Soneda teaches all the elements of the parent claim, and this combination additionally teaches wherein an uranium enrichment of the light water reactor fuel assemblies is 4.8% or more (Watanbe, 6.2%, ¶ 42 or Soneda, 5%, col. 8, ll. 43-44).Accordingly, claim 9 is rejected as obvious over Watanbe in view of Soneda.  
Regarding claim 10, the above-described combination of Watanbe in view of Soneda teaches all the elements of the parent claim, and this combination additionally teaches wherein an uranium enrichment of the light water reactor fuel assemblies is 5.0% or more (Watanbe, 6.2%, ¶ 42 or Soneda, 5%, col. 8, ll. 43-44). Accordingly, claim 10 is rejected as obvious over Watanbe in view of Soneda. 




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Watanbe and Soneda in further view of Bashkirtsev (US 2019/0139653).
Regarding claim 5, 
This claim recites “normal-type uranium fuel assemblies.” However, these assemblies are not positively recited and examiner believes they are not part of the actual invention. The Drawings do not show these assemblies. Based on the Specification, examiner believes that the “normal-type uranium fuel assemblies” are intended to be essentially prior art reference assemblies that are only recited passively as a comparison to the positively recited “light water reactor fuel assemblies.” For the purpose of examination, in accordance with ¶ 45 of the Specification US 2018/0090233, examiner will interpret “normal-type uranium fuel assemblies” to mean prior art reference fuel assemblies with a uranium enrichment of 3.8% and a burnable poison concentration of 4%. 
The above-described combination of Watanbe in view of Soneda teaches all the elements of the parent claim, and this combination additionally teaches wherein both the light water reactor fuel assemblies and the normal-type uranium fuel assemblies contain burnable poison (Watanbe, ¶ 46 and Specification, ¶ 45). 
The combination of Watanbe with Soneda does not explicitly state that the burnable poison-containing fuel rods have a higher burnable poison concentration than that of Applicant’s reference prior art normal-type assemblies (4%, Fig. 14). 
However, it was well-known in the art at the time the invention was made to use burnable poison within fuel rods at a concentration higher than 4%, as taught by Bashkirtsev. 
Bashkirtsev is in the same art area of optimizing the poison and uranium content in nuclear reactor fuel assemblies (abstract) and teaches (¶ 97) having fuel rods with a burnable poison higher than 4%: “the fuel element 20 includes a kernel 100 that is 16.5 volume percent Gd.” The skilled artisan would have been motivated to utilize a higher Gd concentration because, as is extremely well-known in the art, the concentration of neutron poison in the fuel rod is a result-effective variable and an increase in poison concentration will lead to more effective neutron population control. The reactor operator regularly manipulates the ratio of fuel to poison in order to control the reactor core. Accordingly, claim 5 is rejected as obvious over Watanbe and Soneda in further view of Bashkirtsev.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on ¶¶ 52 and 54 of the Specification US2018/0090233 and Figure 4, the intended result of an “end of cycle positive excess reactivity” is achieved when the fuel assemblies’ initial average uranium enrichment value is 5% (as opposed to 3.8% in the prior art, which results in an excess reactivity of substantially zero). In an alternative embodiment of Figure 14, this enrichment can also be 4.8%.